 

 

x

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case } i i i fo E )

:

 

UNITED STATES DISTRICT COURT | SEP 032019

SOUTHERN DISTRICT OF CALIFORNIA Lerereetrnstetnnnne
CLERK US DISTRICT COURT

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAT CANES! OF CANORA
V (For Offenses Committed On or After November 1, 1987)

JOSE LUIS RINCON-CARLOS (1)
Case Number: 3:19-CR-02679-CAB

Joshua J. Jones
Defendant’s Attorney

 

REGISTRATION NO, 75650-298

| -
THE DEFENDANT:
pleaded guilty to count(s) 1 of the Information.

 

cr (was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title and Section / Nature of Offense Count
18:1544 - Misuse Of Passport (Felony) i
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

[1 The defendant has been found not guilty on count(s)

 

[J Count(s) dismissed on the motion of the United States.

 

[i] Assessment: $100.00

IVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
I] No fine CL) Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 30, 2019

Date of Imp in of Sentence

  

 

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

3:19-CR-02679-CAB

t
|

 
 

+
bh

AO 245B (CASD Rev, 02/18) Judgment in a Criminal Case

 

DEFENDANT: JOSE LUIS RINCON-CARLOS (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02679-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
4 months as to count 1.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at A.M. on

 

 

© as notified by the United States Marshal.

o The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
C]_ onor before
CL] as notified by the United States Marshal.

[] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-02679-CAB
